DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on10/11/2021. Claims 1 through 30 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive:
	Applicant argued that Ko and Akkarakaran, alone or in combination, fail to disclose or suggest, at least, the at least one updated RS pattern including at least one updated energy per resource element (EPRE) value for one or more RS tones.
	Examiner respectfully disagrees. Ko teaches based on CSI RS measurement result S430, received by the terminal 170, base station 110 determines CSI RS Patterns (updated CSI RS patterns) to be measured S440. Terminal 170 receives updated CSI RS measurement pattern(s) S450. Therefore, KO teaches terminal determines the parameters or characteristics of updated CSI RS pattern(s) and based on this determination obtains CSI at step S460 (see KO: at least Fig. 4). In addition, Ko teaches many reference signal patterns based on resource block and RS tones (see Ko: at least Fig. 13 “pattern (s) No. 1-4”). In addition, Ko teaches the base station transmit CRS energy resource element (EPRE) and CRSs to a terminal (see paragraphs 18 and 20 “CSI RS EPRE for each of at least one CSI RS pattern”). Therefore, Ko teaches “updated RS pattern including at least one updated energy per resource element (EPRE) value for one or more RS tones” limitation.
	In addition, Akkarakaran teaches CRS is embedded in each resource block (see Akkarakaran: at least paragraph 61). In addition, Akkarakaran teaches UE and BS dynamically update a reference signal pattern  (see Akkarakaran: at least paragraphs 5 and 48). Therefore, both UE and BS are aware details of updated reference patterns.
	Therefore, Ko and Akkarakaran, alone or in combination disclose the at least one updated RS pattern including at least one updated energy per resource element (EPRE) value for one or more RS tones.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 14-16, 20, 22-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0204853 A1) in view of Akkarakaran et al. (US 2018/0062811 A1).

For claim 1 Ko teaches a method of wireless communication of a receiving device, comprising: 
receiving, from a transmitting device, communication based on a current reference signal (RS) pattern (see Fig. 4 “terminal 170 (receiving device) receives from base station (transmitting device) CSI RS pattern(s) 450”); 
determining, based on the received communication, at least one updated RS pattern for at least one resource block (RB), the at least one updated RS pattern including at least one updated energy per resource element (EPRE) value for one or more RS tones (see Fig. 4 “terminal 170 (receiving device) receives from base station (transmitting device) CSI RS pattern(s) 450”, paragraph 20 “base station (BS) transmitting at least one of CRS EPRE (absolute value), CSI RS EPRE for each CSI RS pattern, a ratio of PDSCH EPRE to the CRS EPRE (relative value), and paragraph 21 “terminal obtains downlink pathloss on the base of RS pattern and energy information on resources constituting the RS pattern provided by the BS”, see also paragraphs 265, 267, 271, 277-307, and 321-328); and 
transmitting, to the transmitting device, a report of the at least one updated RS pattern, the report corresponding to at least one of an absolute value or a relative value of the at least one updated EPRE value for the one or more RS tones (see Fig. 4 “terminal 170 (receiving device) receives from base station (transmitting device) CSI RS pattern(s) 450”, paragraph 20 “base station (BS) transmitting at least one of CRS EPRE (absolute value), CSI RS EPRE for each CSI RS pattern, a ratio of PDSCH EPRE to the CRS EPRE (relative value), and paragraph 21 “terminal obtains downlink pathloss on the base of RS pattern and energy information on resources constituting the RS pattern provided by the BS”, see also paragraphs 265, 267, 271, 277-307, and 321-328).
Ko  does not explicitly teach updating reference signal.
However, Akkarakaran teaches a terminal updates RS and transmits the updated RS to a base station (see Akkarakaran:  Fig. 3-4, Fig. 13-18 and at least paragraph 5 “UE and base station updates reference signal patterns where UE dynamically updates a reference signal pattern…the UE may measure the channel propagation conditions and send an indication to the base station and the base station updates the reference signal pattern and send an indication of the new configuration to the UE”).  In addition, Akkarakaran teaches different RS patterns (see Akkarakaran: at least paragraph 11).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Akkarakaran in the reference signal (RS) transmission/reception method of Ko in order for a UE to update RS pattern based on measured channel condition and transmit the updated RS pattern to its serving base station to receive the new configuration from its serving base station (see Akkarakaran: at least paragraph 5).

For claim 5 Ko in view of Akkarakaran teaches the method, wherein the current RS pattern is predefined or preconfigured (see Ko: paragraph 151 “CSI RS pattern are based on predetermined mapping rule”).

          For claim 7 Ko in view of Akkarakaran teaches the method, wherein the determining the at least one updated RS pattern further comprises mapping the at least one updated RS pattern for the at least one RB (see Ko: Fig. 13 “CRS RE mapping element” and paragraph 84 “CSI RSs mappings to resources”).

          For claim 8 Ko in view of Akkarakaran teaches the method, wherein the report comprises one or more absolute updated EPRE values each corresponding to one of one or more units of first RS tones of the one or more RS tones (see Ko: paragraphs 287-307 “CRS EPRE absolute value” and paragraph 315 “CSI RS time-frequency (tone) configuration (mapping)”).

          For claim 9 Ko in view of Akkarakaran teaches the method claim 8, wherein the report further comprises an indication of the one or more absolute updated EPRE values (see Ko: paragraphs 287-307 “CRS EPRE absolute value” and paragraph 315 “CSI RS pattern report”).

          For claim 10 Ko in view of Akkarakaran teaches the method claim 8, wherein at least one of the one or more units of first RS tones is associated with a first frequency resource index or a last frequency resource index (see Ko: Fig. 11 A CRS RE corresponds to the bottom frequency”).

          For claim 11 Ko in view of Akkarakaran teaches the method claim 8, wherein the report further comprises one or more relative updated EPRE values each corresponding to one of one or more units of second RS tones of the one or more RS tones (as discussed in claim 1).

          For claim 14 Ko in view of Akkarakaran teaches the method, wherein the report indicates that at least one of the one or more RS tones is associated with a zero EPRE value (see Ko: paragraph 424 “zero-power CSI RS” and paragraph 475 “muting/CRS pattern”).

          For claim 15 an apparatus Ko in view of Akkarakaran teaches for wireless communication, the apparatus being a receiving device (see Ko: paragraph 60 “UE”) 
a memory (see Ko: paragraph 60 “a UE has a memory”); and 
at least one processor (see Ko: paragraph 60 “a UE has a memory coupled to at least a processor”) coupled to the memory and configured to: 
receive, from a transmitting device, communication based on a current reference signal (RS) pattern (as discussed in claim 1); 
determine, based on the received communication, at least one updated RS pattern for at least one resource block (RB), the at least one updated RS pattern including at least one updated energy per resource element (EPRE) value for one or more RS tones (as discussed in claim 1); and 
transmit, to the transmitting device, a report of the at least one updated RS pattern, the report corresponding to at least one of an absolute value or a relative value of the at least one updated EPRE value for the one or more RS tones (as discussed in claim 1).

         For claim 16 Ko in view of Akkarakaran teaches a method of wireless communication of a transmitting device (see Ko: paragraphs 60-61 “UE and Node-B”), comprising: 
transmitting, to a receiving device, communication based on a current reference signal (RS) pattern (as discussed in claim 1); 
receiving, from the receiving device, a report of at least one updated RS pattern for at least one resource block (RB), the report corresponding to at least one of an absolute value or a relative value of at least one updated energy per resource element (EPRE) value for one or more RS tones (as discussed in claim 1); and 
determining, based on the received report, whether to communicate with the receiving device based on the current RS pattern, the at least one updated RS pattern, or at least one adjusted RS pattern based on the at least one updated RS pattern (as discussed in claim 1).
          
          For claim 20 Ko in view of Akkarakaran teaches the method, wherein the current RS pattern is predefined or preconfigured (as discussed in claim 5).
          For claim 22 Ko in view of Akkarakaran teaches the method, wherein the at least one updated RS pattern is mapped for the at least one RB (as discussed in claim 7).

          For claim 23 Ko in view of Akkarakaran teaches the method, wherein the report comprises one or more absolute updated EPRE values each corresponding to one of one or more units of first RS tones of the one or more RS tones(as discussed in claim 8).

          For claim 24 Ko in view of Akkarakaran teaches the method claim 23, wherein the report further comprises an indication of the one or more absolute updated EPRE values (as discussed in claim 9).

          For claim 25 Ko in view of Akkarakaran teaches the method claim 23, wherein at least one of the one or more units of first RS tones is associated with a first frequency resource index or a last frequency resource index (as discussed in claim 10).

          For claim 26 Ko in view of Akkarakaran teaches the method claim 23, wherein the report further comprises one or more relative updated EPRE values each corresponding to one of one or more units of second RS tones of the one or more RS tones (as discussed in claim 11).

          For claim 29 Ko in view of Akkarakaran teaches the method, wherein the report indicates that at least one of the one or more RS tones is associated with a zero EPRE value.

          For claim 30 Ko in view of Akkarakaran teaches an apparatus for wireless communication, the apparatus being a transmitting device, comprising: 
a memory (see Ko: paragraph 61 “a Node-B has a memory”); and 
at least one processor (see Ko: paragraph 61 “a Node-B has a memory coupled to at least a processor”) coupled to the memory and configured to: 
transmit, to a receiving device, communication based on a current reference signal (RS) pattern (as discussed in claim 1); 
receive, from the receiving device, a report of at least one updated RS pattern for at least one resource block (RB), the report corresponding to at least one of an absolute value or a relative value of at least one updated energy per resource element (EPRE) value for one or more RS tones (as discussed in claim 1); and 
determine, based on the received report, whether to communicate with the receiving device based on the current RS pattern, the at least one updated RS pattern, or at least one adjusted RS pattern based on the at least one updated RS pattern (as discussed in claim 1).

6.	Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0204853 A1) in view of Akkarakaran et al. (US 2018/0062811 A1) further in view of Miao et al. (US 2015/0282124 A1).
	For claim 2 Ko in view of Akkarakaran teach the method, further comprising:  
	communicating with the transmitting device based on the at least one updated RS pattern (as discussed in claim 1 and Ko: paragraph 254 “base station dynamically notify terminal of DM RS sequence” and paragraph 283 “a base station notifies a terminal of a CSI RS pattern”);
	Ko in view of Akkarakaran does not explicitly teach receiving, from the transmitting device, a notification of acceptance of the at least one updated RS pattern.
	However, Miao teaches eNB 104 optimally acknowledges 430 reception of DNRS pattern book and dynamically selects from the received pattern book 300 a DMRS pattern for a scheduled PDSCH (see Miao: paragraph 24 and Fig. 4). In addition, Akkarakaran teaches eNB 104 acknowledges the updated DMRS pattern book, and transmits 480 a PDSCH transmission with a new DMRS pattern selected from the updated DMRS pattern book . When the channel conditions change again, the UE may continue reconfiguring the DMRS pattern book and signaling it to the eNB 104 (see Miao: paragraph 25 and Fig.4).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Miao in the combined reference signal (RS) transmission/reception method of Akkarakaran and Ko in order to implement a logic in a UE to reconfigure the DMRS pattern book based on the channel condition changes to enable base station to use the reconfigured DMRS pattern for the PDSCH transmission (see Miao: paragraphs 24-25 and Fig. 4).

          For claim 3 Ko in view of Akkarakaran further in view of Miao teaches the method, further comprising: 
receiving, from the transmitting device, a notification of rejection of the at least one updated RS pattern (see Miao: paragraphs 24-25 and Fig. 4 and as discussed in claim 2-notice with a simple modification the “acknowledgement” can be modified to “negative acknowledgement”); and 
communicating with the transmitting device based on the current RS pattern (Miao: paragraph 25 “reconfigured or new DMRS pattern for PDSCH transmission” and as discussed in claims 1-2).

          For claim 4 Ko in view of Akkarakaran further in view of Miao teaches the method, further comprising: 
receiving, from the transmitting device, a notification of at least one adjusted RS pattern, the at least one adjusted RS pattern being based on the at least one updated RS pattern (as discussed in claim 2-3 and Miao: paragraph 25 “acknowledgment of new DMRS pattern”); and 
communicating with the transmitting device based on the at least one adjusted RS pattern (Miao: paragraph 25 “reconfigured or new DMRS pattern for PDSCH transmission” and as discussed in claims 1-3).

For claim 17 Ko in view of Akkarakaran further in view of Miao teaches the method, further comprising: 
transmitting, to the receiving device, a notification of acceptance of the at least one updated RS pattern (as discussed in claim 2); and 
communicating with the receiving device based on the at least one updated RS pattern (as discussed in claim 2).

          For claim 18 Ko in view of Akkarakaran further in view of Miao teaches the method, further comprising: 
transmitting, to the receiving device, a notification of rejection of the at least one updated RS pattern (as discussed in claim 3); and 
communicating with the receiving device based on the current RS pattern (as discussed in claim 3).

          For claim 19 Ko in view of Akkarakaran further in view of Miao teaches the method, further comprising: 
transmitting, to the receiving device, the at least one adjusted RS pattern based on the at least one updated RS pattern (as discussed in claim 4); and 
communicating with the receiving device based on the at least one adjusted RS pattern (as discussed in claim 4).

7.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0204853 A1) in view of Akkarakaran et al. (US 2018/0062811 A1 )further in view of Farmanbar et al. (US 2021/0067297 A1). 

For claim 6 Ko in view of Akkarakaran does not explicitly teaches the method, wherein the at least one updated RS pattern is determined based on a machine learning algorithm or a neural network.
However, Farmanbar teaches Machine Learning (ML) is used by UE to determine pilot patterns  for channel measurements (see Farmanbar: paragraphs 39-42).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Farmanbar in the combined reference signal (RS) transmission/reception method of Akkarakaran and Ko in order for UE to determine suitable pilot patterns for channel measurements and UE provides an indication of pilot patterns to a base station. The network equipment can then select one pattern and configure the UE for that pattern  (see Farmanbar: paragraphs 39-42).

For claim 21 Ko in view of Akkarakaran further in view of Farmanbar teaches the method, wherein the at least one updated RS pattern is based on a machine learning algorithm or a neural network (as discussed in claim 6).

Allowable Subject Matter
8.	Claims 12-13 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhu et al. (2014/0355529 A1) and Zhang et al. (US 2015/0296385 A1) (see paragraph 27 reference signal pattern has 12 reference signal tone per resource block”).

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415